EXHIBIT 10.15-2
SECOND SUPPLEMENT TO
 
EMPLOYMENT AGREEMENT
 
 
    This Second Supplement to Employment Agreement (“Amendment”) is made
effective as of this 5 day of December, 2007 between Simmons Bedding Company
(f/k/a Simmons Company), a Delaware corporation (the “Company”), Simmons Company
(f/k/a THL Bedding Holding Company), a Delaware corporation (“Holdings”),
Simmons Holdco, Inc., a Delaware corporation (“New Holdco”), and William S.
Creekmuir (the “Executive”).
 
 
    WHEREAS, the Company, Holdings and the Executive entered into that certain
Employment Agreement dated as of December 19, 2003, which agreement was amended
on December 9, 2005 (as amended, the “Agreement”);
 
    
    WHEREAS, in 2007, Holdings undertook a recapitalization in which all the
stockholders of Holdings exchanged their stock of Holdings for a like kind and
number of shares of stock of New Holdco and New Holdco became the ultimate
parent entity of Holdings and the Company (the “Recapitalization”); and
 
 
    WHEREAS, as a result of the Recapitalization, the parties to the Agreement
wish to replace Holdings as a party to the Agreement with New Holdco and have
all references to Holdings in the Agreement refer to New Holdco.
 
 
    NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the undersigned hereby agree as
follows:
 
 
    1. Definitions. Capitalized terms used herein but not defined shall have the
meanings ascribed thereto in the Agreement.
 
 
    2. Addition of New Holdco. New Holdco is hereby added as a party to the
Agreement and all parties agree that Holdings shall be removed as a party to the
Agreement. From and after the date hereof, New Holdco shall be defined as
“Holdings” in the Agreement and all references in the Agreement to “Holdings”
shall refer to New Holdco.
 
 
    3. Miscellaneous.
 
 
        (a) Except as expressly modified pursuant to this amendment, the
Agreement remains unchanged and in full force and effect. This amendment shall
be governed by and construed in accordance with the choice of law provisions in
the Agreement.
 
 
        (b) This amendment may be executed in one or more counterparts, each of
which shall be deemed to be an original, and all of which shall constitute one
and the same agreement.
 
 
* * * * * *
 
 
[Signatures on following page]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Second Supplement to
Employment Agreement as of the date first written above.
 
 
SIMMONS COMPANY
 
 
By:  /s/ Kristen K. McGuffey
 
Name:  Kristen K. McGuffey
Title:  Executive Vice President and General Counsel
 
 
SIMMONS BEDDING COMPANY
 
By:  /s/ Kristen K. McGuffey
 
Name:  Kristen K. McGuffey
Title:  Executive Vice President and General Counsel
 
 
SIMMONS HOLDCO, INC.
 
By:  /s/ Kristen K. McGuffey
 
Name:  Kristen K. McGuffey
Title:  Executive Vice President and General Counsel
 
 
/s/ William S. Creekmuir
William S. Creekmuir, individually
 
